Opinion op the Court by
Judge Robertson :
We are satisfied that when the partnership was dissolved, the parties made a settlement including all accounts between them, except uncollected debts and some personal articles, and that those debts and articles have been satisfactorily adjusted pendente lite.
And we are unable to see that there was any essential mistake in the settlement which has not been corrected by the decree appealed from. The first judgment for $100 in appellant’s favor for mistake against him, was afterwards properly corrected and reduced to $50; and the appellant, having gotten the $50 ,is not entitled to more than one half of the rent for 1848 adjudged to him as erroneously charged in the books kept by the appellee.

Turner, for appellant. . .


BrecJc, for appellee.

Wherefore^ perceiving no essential error in the judgment on the partnership accounts we affirm it.
But, as the appellant succeeded in correcting mistakes charged in his petition, it ceems to us he was entitled to a judgment for his costs, and that in adjudging that he should pay his own costs the Circuit Oourt erred; and that judgment is therefore reversed and the cause remanded for correction of it. But as each party has partially succeeded on the appeal there will be no judgment for costs in this court.